Case 1:19-cv-00249-RBJ Document 67 Filed 12/03/19 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00249-RBJ

THE ESTATE OF KYLE CHRISTOPHER YOEMANS,
By and through its putative personal representative Aimee Ishmael,
AIMEE ISHMAEL, individually,

       Plaintiffs,

v.

WELLPATH, LLC, F/K/A CORRECT CARE SOLUTIONS, LLC,
JANICE MARSHALL, in her individual capacity,
CHRISTOPHER CAMPBELL, in his individual capacity,
GARY BROWN, in his individual capacity,
DANIEL GILBERT, in his individual capacity,
ROSS YNIGUEZ, in his individual capacity,
JOSEPH FISCHER, in his individual capacity,
MICHAEL MCINTOSH, in his individual capacity,
RICHARD REIGENBORN, in his official capacity as Sheriff of Adams County,
BOARD OF COUNTY COMMISSIONERS OF COUNTY OF ADAMS, COLORADO,

      Defendants.
______________________________________________________________________________

 DEFENDANTS WELLPATH, LLC AND JANICE MARSHALL’S MOTION TO TAKE
                       DEPOSITION OF CHE BACHICHA
______________________________________________________________________________

       Defendants Wellpath, LLC, f/k/a Correct Care Solutions, LLC (“Wellpath”) and Janice

Marshall (“Nurse Marshall”) (collective, “Wellpath Defendants”), by and through counsel,

Christina S. Gunn, Esq., and Tanya A. Sevy, Esq., of Hall & Evans, L.L.C., submit this Motion to

Take Deposition of Che Bachicha, as follows:

       Certificate of Conferral: Pursuant to D.C.COLO.LCivR 7.1(a), counsel for the Wellpath

Defendants conferred with counsel for all other parties. Counsel for Plaintiff and the Adams County

Defendants do not oppose this Motion. The undersigned has also conferred with Phelicia Kossie-
Case 1:19-cv-00249-RBJ Document 67 Filed 12/03/19 USDC Colorado Page 2 of 4




Butler, Mr. Bachicha’s counsel in the related criminal case, and Keyonyu O’Connell, Mr. Bachicha’s

appellate counsel. Both have advised Mr. Bachicha opposes this Motion, as his criminal appeal

remains ongoing. Although Mr. Bachicha is not a party to this case, Ms. Kossie-Butler and Ms.

O’Connell are copied on this Motion to ensure they have the opportunity to respond.

        1.      This action arises out of the death of Kyle Christopher Yoemans while he was

incarcerated at the Adams County Detention Facility. Mr. Yoemans’ cellmate, Che Bachicha, was

convicted of his murder.

        2.      The Wellpath Defendants understand Mr. Bachicha is currently incarcerated at the

Colorado State Penitentiary. According to his profile on the Colorado Department of Corrections

website, he is not eligible for parole until January 2072.

        3.      Mr. Bachicha is not a party to this case. However, he is clearly a crucial witness. He

is the direct cause of Mr. Yoemans’ death, and his communications with the parties, including Mr.

Yoemans as well as Wellpath and Adams County staff members, among others, are relevant to the

claims in this lawsuit.

        4.      Pursuant to Fed. R. Civ. P. 30(a)(2)(B), “A party must obtain leave of court, and the

court must grant leave to the extent consistent with Rule 26(b)(1) and (2)…if the deponent is confined

in prison.”

        5.      The Scheduling Order entered by this Court also contemplates such a request. See

Scheduling Order [Doc. #46] at p. 10.

        6.      This request is consistent with the proportionality factors set forth in Fed. R. Civ. P.

26. The parties are limited to 15 depositions per side. Plaintiff has taken three depositions to date,

and Defendants have not taken any. Mr. Bachicha is clearly an important witness to both sides. The
Case 1:19-cv-00249-RBJ Document 67 Filed 12/03/19 USDC Colorado Page 3 of 4




Wellpath Defendants have been mindful of the proportionality factors in their discovery, and now

request a single deposition of an inmate – indeed, the inmate directly responsible for Mr. Yoemans’

death. The Wellpath Defendants have not requested deposition of any other inmate identified as a

witness by Plaintiff. The request is therefore proportional to the needs of this case.

        WHEREFORE, Defendants Wellpath, LLC and Janice Marshall respectfully request the

Court grant this Motion, permit leave to take the deposition of Che Bachicha pursuant to Fed. R. Civ.

P. 30(a)(2)(B), and for such other and further relief as it deems appropriate.



        Dated this 3rd day of December, 2019.

                                                        Respectfully submitted,


                                                        s/ Tanya A. Sevy
                                                        Christina S. Gunn, Esq.
                                                        Tanya A. Sevy, Esq.
                                                        Hall & Evans, L.L.C.
                                                        1001 17th Street, Suite 300
                                                        Denver, CO 80202
                                                        Telephone:     (303) 628-3300
                                                        Facsimile:     (303) 628-3368
                                                        Email: gunnc@hallevans.com
                                                                sevyt@hallevans.com

                                                        ATTORNEYS FOR DEFENDANTS
                                                        WELLPATH, LLC, F/K/A CORRECT
                                                        CARE SOLUTIONS, LLC
                                                        (“WELLPATH”) AND JANICE
                                                        MARSHALL (“NURSE MARSHALL”)
Case 1:19-cv-00249-RBJ Document 67 Filed 12/03/19 USDC Colorado Page 4 of 4




                         CERTIFICATE OF SERVICE (CM/ECF)

         I HEREBY CERTIFY that on this 3rd day of December, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will send notification of such
filing to the following, and further e-mailed a copy to the attorneys of record for non-party Che
Bachicha:

David George Maxted
Jeffrey Pagliuca
Haddon Morgan & Foreman, P.C.
150 East 10th Avenue
Denver, CO 80203
720-717-0877
Email: dmaxted@hmflaw.com
Attorney for Plaintiffs

Kerri Ann Booth
Heidi M. Miller
Adams County Attorney's Office-Brighton
4430 South Adams County Parkway
Suite C5000B
Brighton, CO 80601-8206
720-523-6881
Fax: 720-523-6114
Email: kbooth@adcogov.org
hmiller@adcogov.org
Attorney for Defendants Christopher Campbell, Gary Brown, Daniel Gilbert, Ross Yniguez,
Joseph Fisher, Michael McIntosh, Richard Reigenborn, Board of County Commissioners of
County of Adams, Colorado

Phelicia Kossie-Butler
pkbutler@bayerlaw.com

Keyonyu O’Connell
Keyonyu.oconnell@comcast.net
Attorneys for Non-Party Che Bachicha


                                                    s/ Nicole Marion, Legal Assistant
                                                    Hall & Evans, L.L.C.
